[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Vanderhide, Slip Opinion No. 2016-Ohio-866.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-866
                        IN RE APPLICATION OF VANDERHIDE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as In re Application of Vanderhide, Slip Opinion No.
                                     2016-Ohio-866.]
Attorneys—Application to register as a candidate for admission to the practice of
        law—Failure to appear for character-and-fitness hearing—Application
        denied; reapplication permitted.
   (No. 2015-1359—Submitted October 14, 2015—Decided March 10, 2016.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 618.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, Bradley Daniel Vanderhide, is a candidate for admission
to the practice of law in Ohio. The Board of Commissioners on Character and
Fitness recommends that we disapprove his application because he failed to appear
for proceedings intended to assess his character, fitness, and moral qualifications to
                             SUPREME COURT OF OHIO




practice law. On review, we adopt the board’s recommendation to disapprove
Vanderhide’s application.
       {¶ 2} Vanderhide initially applied to take the July 2014 bar examination.
He sat for that exam but did not pass. He subsequently applied to take the February
2015 exam.
       {¶ 3} When the board reviewed Vanderhide’s application and the report of
the National Conference of Bar Examiners (“NCBE”), it discovered that he had
failed to disclose certain facts about his background, including a failed class in his
final semester at Boston University and a period of probation for an in-dorm alcohol
violation at Boston University. When asked about these omissions, Vanderhide
stated that his lack of disclosure was an oversight.
       {¶ 4} Of greater concern were two employment situations that Vanderhide
failed to fully disclose. The first involved Vanderhide’s work as a law clerk for
Christian G. Montroy from June to October 2010.            While Montroy did not
technically terminate his employment, a dispute arose when Vanderhide failed to
timely submit a memo that was assigned to him. Nine days after the memo was
due, Montroy requested it and inquired whether Vanderhide had merely failed to
timely submit the memo or whether he failed to timely complete the work. Copies
of the e-mail exchange Montroy submitted to the NCBE show that Vanderhide
claimed to have timely prepared but forgotten to send a timely e-mail with the
completed memo. In a separate e-mail, Vanderhide claimed that a computer
problem prevented him from providing metadata and other documentation that
Montroy requested to evaluate the veracity of his explanation. The panel of the
Board of Commissioners on Character and Fitness assigned to hear the case noted
that those e-mails also call into question the veracity of Vanderhide’s claim that he
was unaware of any dispute regarding his work. Although Vanderhide obtained a
law clerk position at another firm in June 2014, the board noted that that




                                          2
                               January Term, 2016




employment appeared to have been terminated in September 2014 for deficient
work product and untimely completion of projects.
       {¶ 5} The panel could not further develop the record on these issues because
Vanderhide failed to appear for his June 9, 2015 panel hearing. The panel report
reflects that Vanderhide was aware of the hearing and that prior to adjourning the
hearing, the panel attempted to contact him by phone, e-mail, and text message
before adjourning. Therefore, the panel found that Vanderhide failed to cooperate
in the investigation and recommended that his application be disapproved. The
board adopted the panel’s recommendation.
       {¶ 6} Having reviewed the board’s report and the record, we agree that
Vanderhide has not demonstrated the requisite character, fitness, and moral
qualifications under Gov.Bar R. I(11) to be admitted to the bar. His failure to
appear for a hearing is sufficient grounds for disapproving his application. See
Gov.Bar R. I(12)(C)(6) (failure to fully cooperate in the character-and-fitness
investigation may be grounds for a recommendation of disapproval).
       {¶ 7} We therefore accept the board’s recommendation to disapprove
Vanderhide’s application. Vanderhide may reapply for admission to the practice
of law in Ohio by (1) filing an Application to Register as a Candidate for Admission
to the Practice of Law and an Application to Take the Bar Examination, and (2)
upon reapplication, undergoing a complete character-and-fitness investigation,
including an investigation and report by the National Conference of Bar Examiners,
in order to determine whether he possesses the requisite character, fitness, and
moral qualifications for admission to the practice of law in Ohio.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
       LANZINGER, J., concurs in judgment only.
                               _________________




                                         3
                           SUPREME COURT OF OHIO




       Bradley Daniel Vanderhide, pro se.
       Murray & Black, Ltd., L.P.A., and Michael D. Murray, for the Lake County
Bar Association.
                             _________________




                                      4